Appeal by the defendant from a *680judgment of the Supreme Court, Queens County (Bianchi, J.), rendered September 17, 1987, convicting him of burglary in the third degree and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he did not knowingly or intelligently waive his right to a jury trial is not preserved for appellate review (see, People v Johnson, 51 NY2d 986; People v Davidson, 123 AD2d 782, lv denied 69 NY2d 826). In any event, the record reveals that the defendant, who was represented by an attorney, signed the waiver form in open court after an inquiry by the court as to his understanding of the consequences of his choice (see, People v Harris, 133 AD2d 649, lv denied 70 NY2d 932; see generally, People v Davis, 49 NY2d 114). If there are matters dehors the record which call into question the court’s approval of the waiver, the defendant’s remedy is to make an application pursuant to CPL 440.10 (see, People v Johnson, supra). Weinstein, J. P., Bracken, Kunzeman and Rubin, JJ., concur.